Citation Nr: 0120889	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  94-47 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey




THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States








WITNESS AT HEARING ON APPEAL

The veteran and his friend



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1969 to November 
1971.  

This included a period of service in the Republic of Vietnam.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1994 rating decision by 
the RO that denied the veteran's claim of entitlement to 
service connection for PTSD.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in October 1994.  

The case was previously remanded by the Board to the RO in 
August 1996 and March 1998 for additional development of the 
record.  






REMAND

The veteran contends, in essence, that he has PTSD as a 
result of stressful incidents during active service in the 
Republic of Vietnam and as such, service connection should be 
granted.  

The veteran has been diagnosed with PTSD, but the VA 
examination conducted in October 1993 did not provide 
specific information relative to the stressor events that 
would support a diagnosis of PTSD.  

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000).  

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumptive 
period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000); 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

Effective on March 7, 1997, service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with VA regulation 38 C.F.R. § 4.125(a), a link 
established by medical evidence, between current symptoms and 
an inservice stressor, and credible supporting evidence that 
the claimed inservice stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (2000).  

Prior to March 7, 1997, the regulations with regard to 
service connection for PTSD required a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f) (1997).  

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the Court 
held, in pertinent part, that where the law or regulation 
changed after a claim had been filed but before the 
administrative or judicial appeal process had been concluded, 
the version most favorable to the appellant was to be 
applied.  In this case, the effective date of the new 
regulations governing claims of service connection for PTSD 
comes during the pendency of the veteran's appeal.  As such, 
a determination must be made as to which version is more 
favorable to the veteran.  

In addition, the Board notes that in the case of Cohen v. 
Brown, 10 Vet. App. 128 (1997), the United States Court of 
Appeals for Veterans Claims (Court) issued directives to be 
followed in cases where the issue is service connection for 
PTSD. 

In sum, in the Cohen case, the Court confirmed that the 
evidence must show that the veteran has a diagnosis of PTSD, 
that the veteran was exposed to a stressor(s) during service 
(which may be combat or non-combat service), and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  

In the Cohen case, the Court provided distinctions between 
non-combat and combat service.  In cases of non-combat 
service, the Court indicated that 38 U.S.C.A. § 1154(b) is 
not applied.  If the veteran did not serve in combat and his 
stressor is therefore, not combat-related, the Court 
indicated that the veteran's own lay testimony is 
insufficient to establish the occurrence of the stressor and 
must be corroborated by credible supporting evidence.  The 
Cohen case indicated that credible supporting evidence 
includes lay/comrade statements as well as service department 
verification.  

In the Cohen case, the Court also noted that under 38 C.F.R. 
§ 3.304(f), a current medical diagnosis of PTSD must be an 
"unequivocal" one.  The Court further explained that a PTSD 
diagnosis by a mental health professional must be presumed to 
have been made in accordance with Diagnostic and Statistical 
Manual of Mental Disorders (DSM) criteria.  In other words, a 
diagnosis of PTSD by a mental health examiner will be 
presumed to be in accordance with DSM criteria as to adequacy 
of symptomatology and sufficiency of stressor.  

In this case, the veteran's DD Form 214 and other 
administrative personnel documents verify that the veteran 
served in the Republic of Vietnam from August 1970 to March 
1971 during which time he was assigned to the 589th Engineer 
(Engr) Battalion (Bn).  The veteran's military specialty 
(MOS) was reported as being that of carpenter.  

It does not show that the veteran was awarded the Purple 
Heart, Combat Infantryman Badge, or similar combat citation.  
The veteran has not submitted any evidence to show that his 
duties involved more than the ordinary stressful environment 
experienced by all those who served in a combat zone.  Hayes 
v. Brown, 5 Vet.App. 60 (1993).  Thus, the veteran is not 
shown to have engaged in combat with the enemy and that 
credible supporting evidence is needed to establish the 
occurrence of claimed stressor events in service.  

Nonetheless, the veteran alleged that he was exposed to enemy 
fire while in convoys.  The veteran further alleges that, 
during one such convoy, he saw the decapitation of a soldier.  
The veteran could not provide a specific name or date for 
this incident.  

Furthermore, in a recent statement dated July 2000, the 
veteran stated that his MOS was that of carpenter until 
September 12, 1969 when he became an infantryman and that he 
served as an infantryman while in Vietnam.  

As noted hereinabove, the case was remanded in August 1996 
and March 1998 for further development of the record to 
include attempts to verify the veteran's alleged stressors.  
It was noted in the March 1998 Remand that the RO did request 
that the United States Army and Joint Services Environmental 
Support Group (ESG), now known as the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR), attempt to 
verify the veteran's claimed stressor pertaining to a soldier 
whose head was allegedly decapitated.  As noted in the 
remand, a September 1997 ESG letter reported that the records 
did not document a "convoy/mining incident."  

Pursuant to the directives set forth in the March 1998 
Remand, another letter was sent to USASCRUR in February 1999 
in an attempt to verify the veteran's alleged stressor.  
USASCRUR responded in May 1999 by re-sending copies of the 
same DJ's submitted with the September 1997 letter.  

In a February 2000 letter, the National Archives and Records 
Administration indicated that a recommendation for a 
meritorious unit citation for the 589th Engineers from 
September 1970 through March 1971 as well as operational 
reports-lessons learned from the 589th for August 1970 
through April 1971 were located, but that payment was 
necessary in order to order the records.  It is not clear to 
the Board if these records were obtained for review.  

The Board notes that post-service medical evidence suggests 
that the veteran is suffering from PTSD.  Specifically, the 
veteran's claims file shows several diagnoses of PTSD 
provided by competent medical professionals.  The Board 
points out, however, all of the specific stressor events 
related to his service in the Republic of Vietnam as 
recounted by the veteran that support the diagnosis of  PTSD 
were not identified in connection with the medical 
examinations.  

As noted hereinabove, the case was remanded in March 1998, in 
part to afford the veteran a comprehensive VA psychiatric 
examination to determine whether the veteran is suffering 
from PTSD and, if so, whether the claimed stressor is 
sufficient to support such a diagnosis and whether there is a 
causal relationship between the stressor and the veteran's 
present symptomatology.  However, it does not appear that the 
veteran was ever afforded such an examination.  

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Veterans Appeals (Court) has held that a 
remand by the Board imposes upon the Secretary of the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  It was further held that where the remand orders of 
the Board are not complied with, the Board errs in failing to 
insure compliance.  The Court also noted that its holdings in 
that case are precedent to be followed in all cases presently 
in remand status.  Id.  

In addition, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096, et seq.  The 
purpose of this bill was to reverse the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, as well as for the 
reasons stated hereinabove, a remand in this case is required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-
2099 (2000) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107).  

In light of the foregoing, including the veteran's recent 
assertions in July 2000 that he served as an infantryman, the 
RO should again attempt to verify the veteran's stressors and 
determine whether the veteran was involved in combat with the 
enemy.  Specifically, the veteran should be afforded another 
opportunity to provide specific verifiable information.  

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The originating agency again should 
take appropriate steps to contact the 
veteran and ask him to provide 
comprehensive information concerning the 
inservice stressful events that he feels 
support his claim for service connection 
for PTSD.  He should be asked to provide 
specific details of the claimed stressful 
events during service such as the dates, 
places, detailed descriptions of the 
events, his service units, duty 
assignments, and the names and other 
identifying information concerning any 
individuals involved in the stressful 
events.  The originating agency should 
inform the veteran that he may 
specifically submit lay statements or 
statements of service comrades that 
support his report of the alleged 
stressors.  He should be told that the 
information is necessary to obtain 
supporting evidence of the stressful 
events.  

2.  Then, the originating agency should 
prepare a summary of all the veteran's 
alleged inservice stressful experiences 
and attempt to verify such experiences 
through appropriate service department 
channels and similar sources.  
Specifically, the RO should take 
appropriate steps to obtain copies of the 
operational reports-lessons learned from 
the 589th referred to in the February 
2000 letter from the National Archives 
and Records Administration.  

3.  The RO should then schedule the 
veteran for a VA examination to determine 
the nature and likely etiology of the 
claimed psychiatric disorder.  The claims 
folder must be made available to the 
examiners prior to the examination and 
all indicated testing should be 
conducted.  The examiners should 
specifically include or exclude a 
diagnosis of PTSD.  If PTSD is diagnosed, 
the criteria upon which such diagnosis is 
made, including identification of the 
stressor(s), should be indicated.  The 
examiners must make any diagnosis of PTSD 
based on the diagnostic criteria set 
forth in DSM-IV.  Complete rationale for 
all opinions expressed should be 
provided.  

4.  Following completion of the 
development requested above, the 
originating agency should review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  In particular, the 
originating agency should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  If the benefit 
sought on appeal remains denied, a 
supplemental statement of the case should 
be issued to the veteran and his 
representative, and they should be 
provided with an appropriate opportunity 
to respond thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




